Citation Nr: 0112473	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-08 505A	)	DATE
	)
	)


THE ISSUE

Whether the August 1997 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
post-traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from September 1952 to July 
1954.

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O) pursuant to the veteran's June 1998 
motion regarding the August 1997 Board decision which denied 
entitlement to service connection for PTSD.  It is also noted 
that the Board decision in question denied the issue of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left scrotum; however, as the 
veteran has not advanced any allegations of CUE regarding 
this issue, the instant appeal will deal solely with the 
service connection claim for PTSD.   

On 21 November 1997, the U.S. Congress enacted Public Law No. 
105-111, Stat. 2271, with amendments codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999) that permit challenges to Board 
decisions on the grounds of CUE and apply to claims pending 
on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O).  The Board mailed a copy of these rules to the veteran as 
an attachment to an April 1999 letter.

The allegations of CUE in the August 1997 Board decision are 
addressed as a separate matter in this decision under Docket 
No. 98-08 505A pursuant to Chairman's Memorandum No. 01-99-12 
(26 March 1999), which provides in paragraph 3(d) that the 
issue of whether a prior Board decision involves CUE will be 
addressed in a decision separate from decisions on other 
issues, and paragraph 4(d) that cases before the Board for 
review of a prior Board decision for CUE under 38 U.S.C.A. 
§ 7111 must always be assigned a separate docket number.  See         
64 Fed. Reg. 7090 (1999) (codified at 38 C.F.R. § 
20.1405(a)(1) (2000)).         


FINDINGS OF FACT

1.  By decision of the Board in August 1997, the issue of 
entitlement to service connection for PTSD was denied.

2.  The August 1997 Board decision was reasonably supported 
by the evidence then of record and the denial was not an 
error about which reasonable minds could not differ as to the 
issue under consideration.


CONCLUSION OF LAW

The August 1997 Board decision denying entitlement to service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.303, 3.304 (2000); 38 
U.S.C.A.§§ 1110, 1131(West 1991); Public Law No. 105-111, 111 
Stat. 2271 (21 November 1997) (codified at 38 U.S.C.A. § 7111 
(West Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified at 38 
C.F.R. Part 20, Subpart O (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence that was of record at the time of the August 
1997 Board decision consists of the following.

The service medical records are silent regarding the presence 
of complaints, findings or diagnoses of a psychiatric 
disorder to include PTSD.  

On VA examination in October 1962, there were no complaints, 
findings or diagnoses of a psychiatric disorder.

A July to August 1976 VA hospital summary indicates that the 
veteran had been very nervous.  The discharge diagnoses 
included anxiety neurosis.  

On psychological evaluation in December 1976, the veteran 
seemed depressed and histrionic in his mannerisms.  He had 
been feeling very sad with frequent crying spells and 
difficulty sleeping at night.  Responses were indicative of 
pervasive depression.  On a separate examination of the same 
month, the assessment was anxiety neurosis with depression.

By decision of the Social Security Administration (SSA) dated 
in March 1978, the veteran was found to be entitled to a 
period of disability starting in July 1976. 

On VA psychiatric examination in December 1980, the veteran 
looked sad and spoke softly and monotonously.  He was in good 
contact, alert, coherent and relevant.  Thought content was 
characterized by feelings of hopelessness and helplessness.  
Affect was appropriate to his state of mind and mood.  He was 
depressed, sad and despondent.  He broke down and cried 
during the interview.  The diagnosis was severe depressive 
neurosis.  

VA outpatient treatment records dating through 1989 reflect 
that the veteran was treated for anxiety.  

A lengthy July 1990 statement from the veteran includes 
information about his combat experiences in Korea.  

On VA psychiatric examination in July 1990, it was reported 
that the veteran used to work as a heavy equipment operator 
for about 15 years but that he had not worked since 1976.  He 
would frequently cry.  During most of the examination, the 
veteran was crying.  The veteran looked sad, tense and quite 
angry underneath.  Little eye contact was observed.  No 
delusional material was elicited.  A floating anxiety covered 
the veteran's depressive feelings.  Judgment was preserved.  
The diagnosis was dysthymic disorder.

A March 1990 statement from Miguel Cubano, M.D., indicates 
that the veteran used to drink alcohol every day.  He was 
irritable, hostile and aggressive.  He cried throughout the 
entire interview.  He stated that people were against him.  
He had frequent nightmares and bad dreams.  He could not 
stand noise or criticism.  On examination, there were 
thoughts of worthlessness and hopelessness.  He was always 
nervous and apprehensive.  He was socially withdrawn and he 
could not tolerate being in groups.  The diagnosis was PTSD.  
The examiner commented that the veteran was wounded during 
the Korean War.  Despite the passage of years, the veteran 
had been unable to cope with PTSD.

At a May 1992 personal hearing at the RO, Dr. Cubano 
testified that he had been the veteran's treating physician 
since 1990; that the veteran had been exposed to combat 
stressors in Korea and had been diagnosed with and treated 
for PTSD.

An August 1992 report of three VA psychiatrists indicates 
that prior to the interview, all evidence in the veteran's 
claims folder had been carefully examined and discussed.  
After the veteran returned from Korea, he had become an 
alcoholic.  He had nightmares about experiences in the war.  
He felt very guilty for making his wife suffer so much.  
Noises such as the telephone and a door being closed suddenly 
reportedly disturbed the veteran very much.  On examination, 
the veteran's eyes were downcast for most of the interview.  
His facial expression was sad.  Thought content dealt 
basically with depressive feelings.  He had feelings of 
hopelessness and to an extent he had become withdrawn and 
isolated from others.  He acknowledged becoming irritable 
very quickly although he tried to control his temper.  There 
were nightmares about past experiences in life including 
those dealing with the military.  He had very strong 
religious beliefs and apparently this had been his control in 
terms of suicidal thoughts.  Affect was adequate; mood was 
depressed.  The veteran was oriented to time, person and 
place.  Memory was preserved.  Intellectual functioning was 
average.  Judgment was fair and insight was poor.  The 
diagnosis was chronic dysthymia.  

A November 1993 statement from Dr. Cubano indicates that the 
veteran was wounded in combat.  After service, there was a 
history of a VA hospitalization.  A diagnosis of anxiety 
neurosis was made because PTSD was not in the nomenclature.  
Symptoms included bizarre behavior, poor judgment, poor 
aggression control, and repetitive dreams about combat.  On 
examination, the veteran became restless and tearful.  There 
were ideas of worthlessness, hopelessness and low self-
esteem.  He had no aggression control.  He claimed to have 
repetitive dreams of war stressors.  He avoided talking about 
the war and he did not watch TV or go to movies.  Affect was 
depressed.  Mood was anxious.  His attention span was short 
and he was easily distracted.  Judgment and insight were 
poor.  The diagnosis was PTSD; the prognosis was poor.  

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (2000)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (2000)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (2000)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (2000)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (2000)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (2000)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (2000)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(2000)).    

The applicable law that was in effect at the time of the 
August 1997 Board decision consists of the following.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  38 
C.F.R. § 3.304 (f).

The memo addressing CUE notes that the August 1997 Board 
decision denied service connection for PTSD when the proper 
issue was service connection for a psychiatric disorder to 
include PTSD.  A review of the record shows that the 
veteran's claim, as culminated in the August 1997 Board 
decision, was a claim of service connection for PTSD.  On the 
other hand, service connection for a non-specific psychiatric 
disorder had previously been denied by decision of the Board 
in April 1985.  Although the RO listed the issue on the 
statement of the case as service connection for a psychiatric 
disorder claimed as PTSD, the Board specifically addressed in 
the merits of the August 1997 decision the issue of whether 
service connection for PTSD was appropriate.  In short, 
regardless of how the issue was phrased, the Board, in fact, 
considered the proper issue; that is, service connection for 
PTSD.  

It has been contended that the veteran was not afforded the 
combat presumptions.  Review of the August 1997 decision 
shows that the veteran's combat status was accepted in 
relation to the existence of a stressor.  A clear diagnosis 
of PTSD was not present in the evidence.  Furthermore, a 
medical diagnosis must come from mental health care 
practitioners, not from the veteran through the combat 
presumptions of section 1154.  Thus, this contention lacks 
substance relative to whether there was CUE in the Board's 
decision.

The main allegation regarding the putative claim for CUE 
revolves around evidentiary contentions.  It has been 
asserted that the Board relied upon the medical opinions of 
three VA psychiatrists who had previously examined or treated 
the veteran for dysthymic disorder.  It is contended that the 
Board's reliance upon the 3 VA psychiatrists while 
disregarding the opinion of other VA and non-VA psychiatrists 
constituted CUE.  It was further argued that the 3 VA 
psychiatrists were never requested to provide a medical 
opinion as to whether their diagnosis of dysthymic disorder 
could be linked to the veteran's inservice combat stressors.  
These factual contentions are argued, in the aggregate, to 
amount to CUE.

The evidentiary contentions as noted above revolve around the 
issue of whether the Board properly evaluated the evidence of 
record in August 1997.  In the case of Damrel v. Brown, 6 
Vet. App. 242 (1994), the Court held that the argument that 
the RO misevaluated the evidence available to it at the time 
of the determination at issue (reweighing of evidence) is not 
the type of administrative error reversible under 38 C.F.R. 
§ 3.105(a).  Likewise, a disagreement as to how the facts 
were weighed or evaluated (as is the situation here), has 
been specifically set forth as a type of allegation that will 
not lead to a valid claim of CUE in a Board decision.  See 64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (2000)).  

Under the circumstances, as the veteran has not posited a 
valid basis for the instant claim, the Board concludes that 
the veteran has failed to reasonably raise a viable claim of 
CUE in the August 1997 Board decision.


ORDER

The motion to revise or reverse the August 1997 Board 
decision denying entitlement to service connection for PTSD 
on the grounds of clear and unmistakable error is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 



